

EXHIBIT 10.1


SERVICES AGREEMENT
 
THIS SERVICES AGREEMENT, effective as of July 1, 2007, is entered into by and
between SP Corporate Services, LLC (“SP”), a Delaware limited liability company,
having an office 590 Madison Avenue, 32nd Floor, New York, New York 10022, and
CoSine Communications, Inc. (the “Company”) having an office at 61 East Main
Street, Suite B, Los Gatos, CA 95031.


W I T N E S S E T H:


WHEREAS, the Company desires to have SP furnish certain services to the Company,
as set forth on Exhibit A attached hereto as it may be amended from time to time
pursuant to the terms hereof (the “Services”), and SP has agreed to furnish
Services, pursuant to the terms and conditions hereinafter set forth; and


WHEREAS, this Agreement has been approved by a majority of the disinterested
directors of the Company.


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


Section 1. Engagement of SP.


1.01. During the term of this Agreement, SP shall provide to the Company such
Services, as more fully described and defined on Exhibit A, as may be necessary
or desirable or as may be reasonably requested or required, in connection with
the business, operations and affairs, both ordinary and extraordinary, of the
Company and its subsidiaries and affiliates.


In performing Services, SP shall be subject to the supervision and control of
the disinterested directors of the Company. In no event shall SP incur an
obligation or enter into any transaction on behalf of the Company involving in
excess of $50,000 without the prior approval of the disinterested directors of
the Company.


1.02. While the amount of time and personnel required for performance by SP
hereunder will necessarily vary depending upon the nature and type of Services,
SP shall devote such time and effort and make available such personnel as may
from time to time reasonably be required for the performance of Services
hereunder. Notwithstanding the foregoing, SP shall make Terry R. Gibson
available to act as, and he shall devote such time and effort as is necessary to
fulfill the statutory and fiduciary duties of, the Chief Executive Officer,
President, Chief Financial Officer and Secretary of the Company until such time
as otherwise instructed or removed by the board of directors of the Company or
the resignation of Terry R. Gibson in any of the capacities.


1.03. Exhibit A may be amended from time to time to provide for additional
Services, the elimination of certain Services, increases or decreases to the
compensation paid hereunder, or other changes, upon the mutual agreement of the
parties hereto.
 
Section 2. Term.


This Agreement shall commence effective as of July 1, 2007, and shall continue
through June 30, 2008, and shall automatically renew for successive one (1) year
periods unless and until terminated by either party, on any anniversary date,
upon not less than thirty (30) days prior written notice to the other.
Notwithstanding the foregoing, this Agreement shall terminate upon 30 days prior
written notice from the Company received by SP within 60 days following the
death of Terry R. Gibson or his resignation as Chief Executive Officer, Chief
Financial Officer or Secretary of the Company.


Section 3. Payments to SP.


3.01. In consideration of Services furnished by SP hereunder, the Company shall
pay to SP a fixed monthly fee as set forth in Section 3.02, which shall be
adjustable annually upon mutual agreement by the parties or at other times upon
the amendment of Exhibit A pursuant to Section 1.03. In addition, the Company
shall reimburse SP for all reasonable and necessary business expenses, including
legal expenses, incurred on behalf of the Company.


3.02. The Company shall pay SP a fixed monthly fee in the amount set forth on
Exhibit A in advance on the first day of each month.


Section 4. Limitation on Liability.


To the fullest extent permitted by law and as consistent with the Company's
Bylaws and Fourth Amended and Restated Certificate of Incorporation (the
"Company's Charter Documents"), SP shall not be liable to the Company, any
affiliate thereof or any third party for any losses, claims, damages,
liabilities, penalties, obligations or expenses, including reasonable legal fees
and expenses, of any kind or nature whatsoever due to any act or omission in
connection with the rendering of Services hereunder, unless that act or omission
constitutes gross negligence, willful misconduct or fraud. Further, SP shall
reasonably rely on information provided to it about the Company, if any, that is
provided by the Company or the Company’s affiliates, employees or agents. In no
event shall SP be liable for any error or inaccuracy of any report, computation
or other information or document produced in accordance with this Agreement, for
whose accuracy the Company assumes all responsibility, unless resulting from the
gross negligence, willful misconduct or fraud of SP or SP’s officers, directors,
employees or agents.

--------------------------------------------------------------------------------




Section 5. Indemnity.


To the fullest extent permitted by law and as consistent with the Company's
Charter Documents, the Company shall defend, indemnify, save and hold harmless
SP from and against any claims, liabilities, damages, losses, costs or expenses,
including amounts paid in satisfaction of judgments, in compromises and
settlements, as fines and penalties and legal or other costs and reasonable
expenses of investigating or defending against any claim or alleged claim of any
nature whatsoever resulting from SP’s actions under the terms of this Agreement,
except to the extent occasioned by the gross negligence, willful misconduct or
fraud of SP or SP’s officers, directors, employees or agents. To the fullest
extent permitted by law and as consistent with the Company's Charter Documents,
the Company’s obligation to indemnify SP hereunder shall extend to and inure to
the benefit of SP’s officers, directors, members, employees, affiliates and
consultants. If SP should reasonably determine, its interests are or may be
adverse to the interests of the Company, SP may retain its own counsel in
connection with such claim or alleged claim or action, in which case the Company
shall be liable, to extent permitted under this Section 5, to SP for any
reasonable and documented legal, accounting or other directly related fees and
expenses incurred by SP in connection with its investigating or defending such
claim or alleged claim or action.


Section 6. Confidential Information.


SP shall not at any time during or following the termination or expiration for
any reason of this Agreement, directly or indirectly, disclose, publish or
divulge to any person (except where necessary in connection with the furnishing
of Services under this Agreement), appropriate or use, or cause or permit any
other person to appropriate or use, any of the Company’s inventions,
discoveries, improvements, trade secrets, copyrights or other proprietary,
secret or confidential information not then publicly available.


Section 7. Non-Exclusive Arrangement; Conflicts of Interest.


The Company acknowledges that SP may from time to time enter into agreements
similar to this Agreement with other companies pursuant to which SP may agree to
provide services similar in nature to the Services being provided hereunder. The
Company understands that the person or persons providing the Services hereunder
may also provide similar or additional services to other companies, including as
officers and directors of such companies. In addition, to the extent business
opportunities arise, the Company acknowledges that SP will be under no
obligation to present such opportunity to the Company, and SP may, in its sole
discretion, present any such opportunity to whatever company it so chooses, or
to none at all; provided, however, nothing contained herein shall affect or
otherwise limit the fiduciary obligations of the officers or directors of the
Company.


Section 8. General.


8.01. This Agreement constitutes the entire agreement between the parties hereto
pertaining to the subject matter hereof and supersedes all prior representations
and agreements, whether oral or written, and cannot be modified, changed, waived
or terminated except by a writing signed by both of the parties hereto. No
course of conduct or trade custom or usage shall in any way be used to explain,
modify, amend or otherwise construe this Agreement.


8.02. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given if personally delivered, sent by nationally recognized overnight
carrier, one day after being sent, or mailed by first class registered or
certified mail, return receipt requested, five days after being sent.


8.03. This Agreement shall be construed under the laws of the State of New York
and the parties hereby submit to the personal jurisdiction of any federal or
state court located therein, and agree that jurisdiction shall rest exclusively
therein, without giving effect to the principles of conflict of laws.


8.04. This Agreement may not be assigned by any party without the prior written
consent of the other parties to this Agreement.


8.05. This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.


8.06. Sections 4, 5 and 6 shall survive any expiration or termination of this
Agreement.
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of June 15,
2007 .
 

 
SP CORPORATE SERVICES LLC
     
By:
/s/  Terry R. Gibson
   
Name:  Terry R. Gibson
   
Title: Managing Director
     
COSINE COMMUNICATIONS, INC.
     
By:
/s/  Terry R. Gibson
   
Name:  Terry R. Gibson
   
Title: President

 

--------------------------------------------------------------------------------


 
EXHIBIT A

 
The “Services” shall include the following:


1. Provide the non-exclusive services of Terry R. Gibson to serve as the
Company’s Chief Executive Officer, President, Chief Financial Officer and
Secretary (the "Company's Officers"). Such person, in his capacity as the
Company's Officers, will perform all duties normally associated with that of
each of the Company's Officers, including without limitation:


• Responsibility for any and all financing matters for the Company and its
subsidiaries including but not limited to debt, equity or other financings,
whether through the public markets or in private transactions, or otherwise,
including the negotiation and consummation of all of the foregoing.


• Review of annual and quarterly budgets and related matters.


• Supervise and administer, as appropriate, all accounting/financial duties and
related functions on behalf of the Company for its operations and business
matters (including control of the Company’s cash, checking accounts, revenue
receipts, disbursements, bookkeeping, accounts, ledgers, billings, payroll and
related matters).


• Provide or engage the non-exclusive services of a person or persons to conduct
the periodic review of the Company’s Net Operating Losses (“NOL”), including the
impact of changes in Company shareholders on the availability of any NOL’s
(“Provided NOL Services”). The Provided NOL Services will not include so-called
“382 studies” or updates to 382 studies due to changes in shareholders or other
Company activities (“Extra NOL Services”). If SP or Terry R. Gibson procures or
provides Extra NOL Services to the Company, upon prior Company approval, the
Company will be billed separately and additionally by SP therefore.


• Review and supervise the Company’s presently existing reporting obligations
under United States Securities and Exchange Commission regulations for a public
corporation, including Quarterly Reports on Form 10-Q and Annual Reports on Form
10-K, as well as under related state laws.


• Act as and perform the duties of the Company's Principle Executive Officer and
Principle Accounting Officer.


• Organization and preparation for board meetings, corporate record keeping,
management of due diligence for corporate transactions, review and maintenance
of D&O insurance policies, and other similar items.


• Maintain the Company’s corporate office and legal address.


• All other duties of the Company's Officers as set forth in the Company's
Bylaws, as amended.


2. Provide the non-exclusive services of such other personnel as necessary for
the performance of SP’s obligations under this Agreement.


The monthly fee for providing the Services shall be $17,000.


 